DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) in the reply filed on 01/18/2022 is acknowledged. The traversal is on the ground(s) that the product of Group I could not be made by another and materially different process. This is not found persuasive. 

Applicant argues that “because the Examiner merely stated that the other process is simply ‘a process that does not require compression molding a mixed powder’ it must be taken that all other steps of the claimed Group II would be performed” (Remarks, p. 4). Applicant further argues that “claim 5 absent the step of ‘compression-molding the mixed powder’ . . . would not provide the necessary pellet” (of apparatus claim 1). 

The examiner respectfully disagrees. First, the restriction requirement set forth that the apparatus can be made by a different method that does not require “compression molding a mixed powder, especially where the mixed powder includes a mixture of UO2, La2O3, Al2O3, and SiO2” (see prior Office Action at page 2). Where does apparatus claim 1 require compression molding a mixed powder? It doesn’t. Apparatus 2, La2O3, Al2O3, and SiO2”. Unlike claim 5, claim 1 does not require a mixture of UO2, La2O3, Al2O3, and SiO2. Apparatus claim 1 does not even require that the “nuclear fuel additive” include UO2. Rather, claim 1 even allows for the additive to be a distinct cladding layer on the uranium dioxide. Furthermore, for sake of argument, unlike the required mixing feature in claim 5, the claim 1 pellet could also be made without any mixing, such as by using additive manufacturing.

Applicant indicates that “the method of claim 5 absent the step of "compression-molding the mixed powder . . . would not provide the necessary pellet, and would instead result in simply a mixed powder, which is not the subject matter of claim 1” (Remarks, p. 4). However, as noted above, claim 1 does not require "compression- molding a mixed powder”. Nor does claim 1 require compression-molding a mixed powder, where the mixed powder includes a mixture of UO2, La2O3, Al2O3, and SiO2. It follows that what Applicant indicates as the “necessary pellet” of the claim 1 invention is different from what is actually defined in the claim. Thus, based on Applicant’s arguments, it appears that claim 1 fails to set forth the subject matter which Applicant regards as the apparatus invention. That is, claim 1 fails to recite that which Applicant has indicated as the actual apparatus invention. 

The requirement is still deemed proper and is therefore made FINAL. Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn 

Status of Claims
Claims 1-9 are pending in the application with claims 5-9 withdrawn. Claims 1-4 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “wherein the uranium-dioxide pellet has a grain size of 40 to 60 µm and a Si element volatilization ratio of less than 20% according to Equation 1.” It is unclear from the claim whether the grain size and Si element volatilization ratio are positively recited structural features of the pellet, or merely intended or desired results of the pellet of parent claim 1. For example, at least the Abstract and [0047]-[0048] and [0050] of Applicant’s instant publication, PG Pub 2021/0304905, appear to suggest that the composition of the fuel pellet results in the claimed increased grain size and Si 

Claim 4 recites the feature “a grain size of 40 to 60 μm”. However, it appears that there is insufficient antecedent basis (in the specification) for this claimed feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over “Aspects on Sintering and Grain Growth in Pure and Al2O3–SiO2 Doped UO2 Pellets” (“Assis”) (citations refer to attached NPL document) in view of US Patent No. 3,374,178 (“May”).

Regarding claim 1, Assis discloses a uranium-dioxide pellet for nuclear fuel, comprising:
uranium dioxide (p. 2); and
a nuclear fuel additive (p. 2),
wherein the additive includes aluminum oxide (Al2O3) and silicon oxide (SiO2) (p. 2).

	Assis does not disclose wherein the additive includes lanthanum oxide (La2O3).

	May discloses a nuclear fuel pellet including lanthanum oxide (La2O3) as an additive (1:12-18, 1:32-35; see also 3:20-31).



Regarding claim 2, the modified Assis discloses wherein the additive is included in 0.05 to 0.15 parts by weight based on 100 parts by weight of the uranium dioxide. For example, Assis discloses the Al2O3 and SiO2 is 0.1 parts by weight (Assis, p. 2). May discloses the La2O3 is 0.1-1 at. % (May, 1:32-35), which is equivalent to 0.0005999-0.005999 parts by weight. Thus, the modified Assis pellet would comprise 0.1005999-0.1005999 parts by weight of the additive, which falls within the claimed range. A POSA would have been motivated to combine Assis and May as discussed above with regards to claim 1.

Regarding claim 3, May discloses wherein the lanthanum oxide is 0.005 to 0.015 parts by weight (1:32-35). As discussed above, May discloses the La2O3 is included in 0.0005999-0.005999 parts by weight, which overlaps with the claimed range. Assis discloses the aluminum oxide is 0.015 to 0.045 parts by weight (p. 2; the aluminum oxide is 0.04 parts by weight, which falls within the claimed range). Assis discloses the silicon oxide is 0.03 to 0.09 parts by weight (p. 2; the silicon oxide is 0.06 parts by weight, which falls within the claimed range) based on 100 parts by weight of the 

Regarding claim 4, as best understood, the limitation “wherein the uranium-dioxide pellet has a grain size of 40 to 60 µm and a Si element volatilization ratio of less than 20% according to Equation 1” is an intended result-type clause (see discussion above and PGPub 2021/0304905, Abstract, [0047]-[0048], [0050]). The limitation does not limit the claim to a particular structure and simply recites an intended result. In accordance with MPEP 2111.04, the limitation is not given much patentable weight.

The modified Assis discloses the uranium-dioxide pellet for nuclear fuel of claim 1. Additionally, because the desired result clause of claim 4 is achieved in Applicant’s invention by the composition of pellet as recited in claim 1, then the modified Assis (as discussed above regarding claim 1), which discloses the claimed composition, will also achieve this desired result of claim 4. Where pellet compositions are close (which is the current situation), then one skilled in the art would have expected them to have the same properties.

Claim 4, as best understood, is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Assis in view May as applied to claim 1 above, and further in view of “Characteristics of Fuel Pellet with Additive of Al and Si” (“Matsuda”) (cited via IDS; citations refer to applicant provided NPL document dated 06/14/2021).


Assis is silent as to the Si element volatilization.

Matsuda discloses a uranium-dioxide pellet for nuclear fuel comprising uranium dioxide and an additive including Al2O3 and SiO2 (p. 10), and further discloses wherein the pellet has an Si element volatilization ratio of less than 20% according to the equation Si element volatilization ratio (%) = (Si element volatilization weight/Si element addition weight) x 100 (Fig. 7).

Matsuda discloses that increased volatilization suppresses pellet densification (p. 14). It would have therefore been obvious to a POSA to have a Si volatilization ratio of less than 20%, as suggested by Matsuda, for the benefits thereof. Thus, further modification of Assis’ pellet to minimize volatilization and increase the density of the pellets, as suggested by Matsuda, would have been obvious to a POSA. 

The Applied Prior Art
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be 

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646